            Case 1:20-cv-00807-JKB Document 49 Filed 11/05/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

AMBIMJB, LLC                                    *

        Plaintiff                               *

v.                                              *   Case No.: 1:20-cv-00807-JKB

STRATEGIC ARMORY CORPS, LLC,                    *

        Defendant                               *

*       *      *      *      *       *      *       *      *       *      *       *      *

     DEFENDANT STRATEGIC ARMORY CORPS, LLC OPPOSITION TO PLAINTIFF
     AMBIMJB, LLC’S MOTION FOR SUMMARY JUDGMENT AND CROSS-MOTION
                         FOR SUMMARY JUDGMENT

        Defendant Strategic Armory Corps, LLC, by and through undersigned counsel and

pursuant to Federal Rule of Civil Procedure 56 and Local Rule 105, hereby submits this Opposition

to Plaintiff’s Motion for Summary Judgment and Cross-Motion for Summary Judgment on Count

II of Plaintiff’s Complaint, for which grounds are set forth in the accompanying Memorandum

filed contemporaneously with this Motion.



Date: November 5, 2020                              Respectfully submitted,

                                                    /s/ Steven E. Tiller
                                                    Steven E. Tiller (Bar No. 11085)
                                                    Timothy R. Willman (Bar No. 21088)
                                                    Whiteford, Taylor & Preston, LLP
                                                    Seven Saint Paul Street, Suite 1500
                                                    Baltimore, Maryland 21202-1636
                                                    stiller@wtplaw.com
                                                    twillman@wtplaw.com
                                                    (410) 347-9425
                                                    (410) 223-4325

                                                    Attorneys for Strategic Armory Corp LLC



                                                1
         Case 1:20-cv-00807-JKB Document 49 Filed 11/05/20 Page 2 of 2



                              CERTIFICATE OF SERVICE

      I hereby certify, that on this 5th day of November, 2020, the foregoing was served via the

Court’s CM/ECF filing system on:

                              Gregory A. Dorsey, Esquire
                              Kelly Dorsey, P.C.
                              10320 Little Patuxent Parkway
                              Suite 608
                              Columbia, Maryland 21044
                              gdorsey@kellydorseylaw.com

                              Attorneys for Plaintiff


                                                   /s/ Timothy R. Willman
                                                   Timothy R. Willman




                                               2
